Citation Nr: 1745991	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  09-39 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for right knee disability, to include as secondary to service-connected disease or injury.

2.  Entitlement to service connection for left knee disability, to include as secondary to service-connected disease or injury.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to October 1969, May 1977 to May 1979, and March 1982 to June 1982.

These matters are before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  The VA RO in Cleveland, Ohio is the Agency of Original Jurisdiction (AOJ) in this matter. 

In May 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a video conference hearing convened at the AOJ.  A transcript of the hearing has been included in the record.  In September 2015 and January 2017, the Board remanded these matters for additional medical inquiry.  The case is again before the Board for appellate review.


FINDINGS OF FACT

1.  A chronic right knee disability did not manifest in service and is not attributable to service; arthritis of the right knee did not manifest to a compensable degree within one year of discharge from service.
 
2.  A right knee disability is not caused or aggravated by service-connected disease or injury.

3.  A chronic left knee disability did not manifest in service and is not attributable to service; arthritis of the left knee did not manifest to a compensable degree within one year of discharge from service.
4.  A left knee disability is not caused or aggravated by service-connected disease or injury.


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated by service and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  A right knee disability is not proximately due to or the result of (causation or aggravation) a service connected disease or injury.  38 C.F.R. § 3.310 (2016).

3.  A left knee disability was not incurred in or aggravated by service and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

4.  A left knee disability is not proximately due to or the result of (causation or aggravation) a service connected disease or injury.  38 C.F.R. § 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for a right and left knee disabilities.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issues on appeal will then be analyzed and a decision rendered.




Stegall concerns

As alluded to above, in September 2015 and January 2017, the Board remanded these claims and ordered the agency of original jurisdiction (AOJ) to obtain outstanding service treatment records and Social Security Administration (SSA) records as well as obtain a medical opinion as to the etiology of the Veteran's right and left knee disabilities.  The Veteran's claims were then to be readjudicated.  

Pursuant to the Board's remand instructions, the AOJ obtained outstanding SSA and service treatment records.  Further, the Veteran was provided a VA examination for his right and left knee disabilities in December 2015 with an addendum opinion obtained in April 2017.  The Veteran's right and left knee disability claims were readjudicated most recently via a June 2017 supplemental statement of the case (SSOC).  Accordingly, the Board's remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  

Duties to Notify and Assist

VA has a duty to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  This notice must specifically inform the claimant of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (20156).  In a letter mailed to the Veteran in April 2008, prior to the initial adjudication of his service connection claims, VA satisfied this duty.

VA also has a duty to assist a claimant in the development of his claims.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claims.  There is no reasonable possibility that further assistance would aid in substantiating the claims.  The pertinent evidence of record includes statements from the Veteran, service treatment records, Social Security Administration (SSA) records, as well as VA and private treatment records.  

As noted above, the Veteran also was afforded a hearing before the undersigned VLJ during which he presented oral argument in support of his service connection claims.  Here, during the May 2015 Board hearing, the VLJ clarified the issues on appeal (service connection for right and left knee disabilities); clarified the concept of service connection claims; identified potential evidentiary defects which included evidence of a nexus between the Veteran's right and left knee disabilities and service; clarified the type of evidence that would support the Veteran's claims; enquired as to the existence of potential outstanding records; and held the record open for a period of 30 days to allow for additional submission of evidence.  Thus, the actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing set forth in 38 C.F.R. § 3.103.

The Veteran was afforded a VA examination for his right and knee disabilities in December 2015 with an addendum opinion obtained in April 2017.  The examination reports reflect that the examiners interviewed and examined the Veteran, reviewed his past medical history, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Accordingly, the Board will proceed to a decision.



Service connection for right and left knee disabilities

The Veteran contends that he has a right and left knee disabilities that are related to his service, to include injuries from training, while playing football, and from a motor vehicle accident.  He alternatively contends that the right and left knee disabilities are secondary to his service connected disabilities which are posttraumatic stress disorder (PTSD), hypertension, and erectile dysfunction. 
  
Pertinent legal criteria

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

For certain chronic disorders, including arthritis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact or chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2016).

Service connection is also warranted for disability which is proximately due to or the result of a service-connected disease or injury.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease or injury will be service connected.  However, VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. Part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

For secondary service connection to be granted, generally there must be (1) evidence of a current disability; (2) evidence of a service-connected disease or injury; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016).  

The Board notes that the Veteran has not claimed that his disabilities on appeal are the result of combat with the enemy. Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2014) are not for consideration.


Direct and presumptive service connection

The Veteran contends that his current right and left knee disabilities are related to training during his service which involved 3 mile runs on at least a weekly basis, an injury from playing football, and from a motor vehicle accident in March 1979.  The Board finds credible the Veteran's claim that he experienced knee issue during service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (laypersons are competent to report observable symptomatology such as pain and limitation). 

Additionally, review of the Veteran's service treatment records reflect that he was treated for a muscle strain of the left leg in September 1966 as well as abrasion of the left knee in June 1967.  He also complained of right knee problems on a few occasions.  In February 1979, the Veteran complained of a painful right knee.  Effusion was indicated.  He was assessed with bursitis and another February 1979 report notes synovitis of unclear etiology.  A small effusion was tapped in February 1979. In March 1979, the Veteran endorsed vague patellar pain.  He was assessed with chondromalacia secondary to accessory patella.  On May 1979 discharge examination, it was noted that the abscess of the right knee had resolved and there were no sequelae.

An April 2017 VA medical opinion notes that the medical evidence of record reveals that in 1998, the Veteran had a work accident which necessitated a left knee X-ray and it did show some early degenerative changes as listed (narrowing of the medial compartment and osteophytes throughout the knee).  Moreover, the records do not specifically document treatment for either knee up to the time of
a left knee surgery around 1988 or 1989.  Additionally, postservice treatment records indicate that the Veteran underwent right total knee replacement in April 2008.  Evidence from the Social Security Administration (SSA) dated in October 2008 indicates degenerative joint disease in each knee.      

The Board has carefully evaluated the evidence and finds that a preponderance of the evidence of record is against a finding that the Veteran's current right and left knee disabilities are related to his service on a direct or presumptive basis.  

Specifically, the Veteran was afforded a VA examination in December 2015 for his right and left knee disabilities, and his claims folder was thereafter forwarded to a VA examiner in April 2017 for a medical opinion as to the etiology of the right and left knee disabilities.  The April 2017 VA examiner initially noted that the medical evidence documents right and left knee osteoarthritis.  He further noted the Veteran's reported in-service injuries and treatment for his right and left knee and the Veteran's report that he was reluctant to report injuries to his knees due to the culture of working through injuries and therefore medical documentation would be lacking as well as a report of continuity of knee symptoms following discharge from service.  After review of the Veteran's medical history, the VA examiner concluded that it is less likely than not that the Veteran's right and left knee arthritis are related to service.  The examiner's rationale for his conclusion was based his finding that the in-service knee treatment resolved without continuing care.  Moreover, while the Veteran did check a box on his May 1979 separation examination indicating swollen or painful joints which was following right knee complaints, he was found fit for service at that time.  Also, a subsequent separation exam dated July 1982 recorded no history of swollen or painful joints and he was found fit for all duties.  

Additionally, the available records do not specifically document treatment for the Veteran's knee up to the time of his left knee surgery around 1988 or 1989 which was documented in past medical history in records from 1998, 2002, 2007, and 2008.  The examiner also noted that the Veteran had a work accident which necessitated a left knee X-ray and it did show some early degenerative changes as listed (narrowing of the medial compartment and osteophytes throughout the knee).  These findings at which time the Veteran was 52 years old do not show any excessive wear that can be attributed to these activities nor his service.  On the contrary, the findings are commensurate with a 52 year old male with early stages of degenerative knee arthritis who at the time worked long hours on his feet as a security guard.

The April 2017 VA medical opinion was based on upon thorough review of the record and analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  Additionally, the VA examiner's opinion is consistent with the Veteran's documented medical history, which is absent any report of symptomatology consistent with arthritis of the right or left knee for more than 5 years after active service.  The examiner also noted the Veteran's in-service knee treatment and injuries which he determined to be less likely as not related to his current arthritis of the right and left knees.  

The Veteran has not submitted a medical opinion to contradict the VA examiner's opinion that his current right and left knee disabilities are related to service.  The Veteran has been accorded ample opportunity to present competent medical evidence in support of his claims.  He has not done so.  See 38 U.S.C.A. § 5107(a) (West 2014) [it is the claimant's responsibility to support a claim for VA benefits].

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  "Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

To the extent the Veteran himself asserts his current right and left knee disabilities are related to his service, the Veteran is competent to report that he has a current diagnosis (as that is documented in the record).  He is also competent to report that he has had symptoms since service.  However, arthritis of either the right or left knee was not noted during service.  In as much as the July 1982 separation examination of the knees was normal, he did not have characteristic manifestations sufficient to identify the chronic disease entity, arthritis during service or within one year of separation.  38 C.F.R. § 3.303(b).  The Board observes that the Veteran has reported longstanding knee pain.  The Board notes that the Veteran is competent to report his symptoms both current and past.  However, this lay evidence is inconsistent with the normal examination of his knees upon separation from service in July 1982 and his specific denial of knee pathology upon separation.  Further, the in-service examination is more credible and more probative than his after-the-fact lay assertions.  We conclude that the Veteran's denial of pertinent symptoms is far more probative and credible than the lay evidence submitted in support of a claim for benefits.  The Board must find that the Veteran's statements with regard to a nexus between his right and left knee disabilities and service to be of minimal probative value and outweighed by the VA opinion, prepared by a skilled neutral professional.

We again note that we accept that he complained about the knees during service.  However, chronic pathology was not noted during service and the knees were normal at separation.  In addition, chronic pathology was not identified within one year of separation and has been attributed to events unrelated to service.  In short, the credible and probative evidence establishes that arthritis of either the right or left knee was not manifest during service or within one year of separation.  

Secondary service connection

The competent evidence establishes that the Veteran has degenerative joint disease of his right and left knees.  See, e.g., the April 2017 VA medical opinion report.  Additionally, the Veteran is currently service-connected for PTSD, hypertension, and erectile dysfunction.     

The Board has carefully evaluated the evidence and, for reasons stated immediately below, finds that a preponderance of the competent and probative evidence of record is against a finding that the Veteran's current right and left knee disabilities are due to or aggravated by his service-connected PTSD, hypertension, and erectile dysfunction and service connection is therefore not warranted on a secondary basis.

Specifically, a VA medical opinion was obtained in April 2017 as to whether the Veteran's right or left knee disabilities are secondary to his PTSD, erectile dysfunction, and hypertension.  After review of the Veteran's medical history, the VA examiner concluded that it is less likely than not that the Veteran's right and left knee disabilities diagnosed as arthritis are proximately due to or aggravated by his service-connected PTSD, hypertension, and erectile dysfunction.  The examiner's rationale for his conclusion was based on his finding that there is no causal link between PTSD, hypertension, and erectile dysfunction and knee arthritis.  Further, the examiner opined that the Veteran's right and left knee arthritis are age-related progressive degeneration of the joints and the Veteran's disease course has progressed in a usual manner and time frame.  

The April 2017 VA medical opinion report was based upon thorough consideration and analysis of the Veteran's pertinent medical history.  See Bloom, supra.  

The Veteran has not submitted a medical opinion to contradict the VA examiner's opinion that his current right and left knee disabilities are secondary to his service-connected PTSD, hypertension, and erectile dysfunction.  The Veteran has been accorded ample opportunity to present competent medical evidence in support of his claims.  He has not done so.  See 38 U.S.C.A. § 5107(a) (West 2014) [it is the claimant's responsibility to support a claim for VA benefits].

The Board observes that the Veteran has submitted lay statements indicating that his right and left knee disabilities are secondary to his PTSD, hypertension, and erectile dysfunction.  The Board notes that the Veteran is competent to report that he has been diagnosed with arthritis of the right and left knees.  However, to the extent the Veteran proffers this information as a positive nexus between his right and left knee disabilities and his PTSD, hypertension, and erectile dysfunction, the Board finds that such an opinion is outweighed by the evidence of record, in particular the April 2017 VA medical opinion which was based on thorough review of the Veteran's pertinent medical history and medical condition and supported by adequate rationale.  Therefore, this lay evidence is accorded little probative value.    

Here, the preponderance of the evidence is against the claims and there is no doubt to be resolved. 

Conclusion

For the reasons and bases expressed above, the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for right and left knee disabilities, to include as secondary to service-connected disease or injury.  The benefits sought on appeal are accordingly denied.


ORDER

Entitlement to service connection for right knee disability, to include as secondary to service-connected disease or injury is denied.

Entitlement to service connection for left knee disability, to include as secondary to service-connected disease or injury is denied.




____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


